Exhibit 10.1
FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
          THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“First Amendment”) is entered into on the 11th day of May, 2010 (the “First
Amendment Closing Date”), by and among NRP (OPERATING) LLC, a Delaware limited
liability company (the “Borrower”), the banks and other financial institutions
listed on the signature pages hereto (together with each other person who
becomes a Lender, collectively the “Lenders”) including CITIBANK, N.A., a
national banking association, as Administrative Agent and as a Lender.
Preliminary Statement
          WHEREAS, Borrower, Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit Agreement dated as of March 28, 2007
(as same may be further amended, restated, increased and extended, the “Credit
Agreement”), under and subject to the terms of which the Lenders have committed
to make Revolving Loans and issue Letters of Credit to Borrower; and
          WHEREAS, Borrower has now requested that the Lenders further modify
the Credit Agreement to change certain terms thereof; and
          WHEREAS, Borrower and the Lenders wish to execute this First Amendment
to evidence such agreement;
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower and the Required Lenders
hereby agree as follows (all capitalized terms used herein and not otherwise
defined shall have the meanings as defined in the Credit Agreement):
     Section 1. Amendment to Section 6.06. Section 6.06 of the Credit Agreement
is hereby amended by deleting subclause (i) thereof in its entirety and
replacing it with the following:
“(i) any Subsidiary may make Restricted Payments with respect to Equity
Interests in such Subsidiary; and”
     Section 2. Amendment to Schedule 3.14. Schedule 3.14 to the Credit
Agreement is hereby deleted in its entirety and replaced by Schedule 3.14
attached hereto.
     Section 3. Representations True; No Default. Borrower represents and
warrants that:

-1-



--------------------------------------------------------------------------------



 



     (a) this First Amendment has been duly authorized, executed and delivered
on its behalf; the Credit Agreement, as amended hereby, together with the other
Loan Documents to which Borrower is a party, constitute valid and legally
binding agreements of Borrower enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;
     (b) the representations and warranties of Borrower contained in Article III
of the Credit Agreement are true and correct in all material respects on and as
of the date hereof as though made on and as of the date hereof, except to the
extent that any such representation or warranty is stated to relate to an
earlier date in which case such representation and warranty will be true and
correct on and as of such earlier date; and
     (c) after giving effect to this First Amendment, no Default or Event of
Default under the Credit Agreement has occurred and is continuing.
     Section 4. Expenses, Additional Information. Borrower shall pay to
Administrative Agent all reasonable expenses incurred in connection with the
execution of this First Amendment, including all reasonable expenses incurred in
connection with any previous negotiation and loan documentation. Borrower shall
furnish to Administrative Agent and Lenders all such other documents, consents
and information relating to Borrower as Administrative Agent or any Lender may
reasonably require to accomplish the purposes hereof.
     Section 5. Effectiveness. This First Amendment shall become effective when,
and only when:
     (a) Borrower, Administrative Agent and the Required Lenders shall have
executed and delivered to the Administrative Agent a counterpart of this First
Amendment;
     (b) each of the representations and warranties made by the Borrower and
each Guarantor in or pursuant to the Loan Documents shall be true and correct in
all material respects on and as of the First Amendment Closing Date, except to
the extent that any such representation or warranty is stated to relate to an
earlier date in which case such representation and warranty will be true and
correct on and as of such earlier date;
     (c) since December 31, 2009, no event shall have occurred with respect to
the Parent, the Borrower and its Subsidiaries, taken as a whole, which, in the
reasonable opinion of the Lenders, has had, or could reasonably be expected to
have, a Material Adverse Effect; and
     (d) Administrative Agent or any Lender or counsel to the Administrative
Agent shall receive such other instruments or documents as they may reasonably
request.
          The Administrative Agent shall notify the Borrower and the Lenders of
the First Amendment Closing Date upon the satisfaction or waiver of all of the
foregoing conditions, and such notice shall be conclusive and binding.

-2-



--------------------------------------------------------------------------------



 



     Section 6. Miscellaneous Provisions.
     (a) From and after the First Amendment Closing Date, the Credit Agreement
shall be deemed to be amended and modified as herein provided, and except as so
amended and modified the Credit Agreement shall continue in full force and
effect.
     (b) The Credit Agreement and this First Amendment shall be read and
construed as one and the same instrument.
     (c) Any reference in any of the Loan Documents to the Credit Agreement
shall be a reference to the Credit Agreement as amended by this First Amendment.
     (d) This First Amendment shall be construed in accordance with and governed
by the laws of the State of New York and of the United States of America.
     (e) This First Amendment may be signed in any number of counterparts and by
different parties in separate counterparts and may be in original or facsimile
form, each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
     (f) The headings herein shall be accorded no significance in interpreting
this First Amendment.
     Section 7. Binding Effect. This First Amendment shall be binding upon and
inure to the benefit of Borrower, Lenders and Administrative Agent and their
respective successors and assigns, except that Borrower shall not have the right
to assign its rights hereunder or any interest herein except in accordance with
the terms of the Credit Agreement.
     Section 8. Final Agreement of the Parties. This First Amendment may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements. There are no unwritten oral agreements between the parties hereto.
[The remainder of this page intentionally left blank.]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this First Amendment to be
executed by their respective duly authorized officers effective as of the First
Amendment Closing Date.

                  NRP (OPERATING) LLC
a Delaware limited liability company    
 
           
 
  By   /s/ Dwight Dunlap    
 
           
 
  Name:   Dwight L. Dunlap    
 
  Title:   Chief Financial Officer    

[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT OF GUARANTORS
          Each of the undersigned Guarantors hereby confirms that each Loan
Document (as the same may be amended or amended and restated, as the case may
be, pursuant to and in connection with this First Amendment) to which it is a
party or otherwise bound remains in full force and effect and will continue to
secure, to the fullest extent possible, the payment and performance of all
“Obligations” (in each case as such term is defined in the applicable Loan
Document), including without limitation the payment and performance of all such
“Obligations” now or hereafter existing under or in respect of the Credit
Agreement and the other Loan Documents. The Guarantors specifically reaffirm and
extend their obligations under each of their applicable Guaranties to cover all
Indebtedness evidenced by the Credit Agreement as same has been created, amended
and/or restated by or in connection with this First Amendment. The Guaranties
and all the terms thereof shall remain in full force and effect and the
Guarantors hereby acknowledge and agree that same are valid and existing and
that each of the Guarantors’ obligations thereunder shall not be impaired or
limited by the execution or effectiveness of this First Amendment. Each
Guarantor hereby represents and warrants that all representations and warranties
contained in this First Amendment and the other Loan Documents to which it is a
party or otherwise bound are true, correct and complete in all material respects
on and as of the First Amendment Closing Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date. Administrative Agent and the Lenders hereby preserve all of
their rights against each Guarantor under its applicable Guaranty and the other
Loan Documents to which each applicable Guarantor is a party.
          Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to the effectiveness set forth in this First Amendment, such
Guarantor is not required by the terms of the Credit Agreement, this First
Amendment or any other Loan Document to consent to the amendments of the Credit
Agreement effected pursuant to this First Amendment; and (ii) nothing in the
Credit Agreement, this First Amendment or any other Loan Document shall be
deemed to require the consent of such Guarantor to any future amendments to the
Credit Agreement.
[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                      ACIN LLC,
a Delaware limited liability company    
 
                    By:   NRP (OPERATING) LLC,
a Delaware limited liability company,
its sole member    
 
               
 
      By:   /s/ Dwight Dunlap    
 
               
 
      Name:   Dwight L. Dunlap    
 
      Title:   Chief Financial Officer    
 
                    WBRD LLC,
a Delaware limited liability company    
 
                    By:   NRP (OPERATING) LLC,
a Delaware limited liability company,
its sole member    
 
               
 
      By:   /s/ Dwight Dunlap    
 
               
 
      Name:   Dwight L. Dunlap    
 
      Title:   Chief Financial Officer    
 
                    WPP LLC,
a Delaware limited liability company    
 
                    By:   NRP (OPERATING) LLC,
a Delaware limited liability company,
its sole member    
 
               
 
      By:   /s/ Dwight Dunlap    
 
               
 
      Name:   Dwight L. Dunlap    
 
      Title:   Chief Financial Officer    
 
                    INDEPENDENCE LAND COMPANY, LLC    
 
                    By:   NRP (OPERATING) LLC, as sole member    
 
               
 
      By:   /s/ Dwight Dunlap    
 
               
 
      Name:   Dwight L. Dunlap    
 
      Title:   Chief Financial Officer    

[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                      GATLING MINERAL, LLC    
 
                    By:   NRP (OPERATING) LLC, as sole member    
 
               
 
      By:   /s/ Dwight Dunlap    
 
               
 
      Name:   Dwight L. Dunlap    
 
      Title:   Chief Financial Officer    
 
                    HOD LLC    
 
                    By:   NRP (OPERATING) LLC, as sole member    
 
               
 
      By:   /s/ Dwight Dunlap    
 
               
 
      Name:   Dwight L. Dunlap    
 
      Title:   Chief Financial Officer    
 
                    SHEPARD BOONE COAL COMPANY LLC    
 
                    By:   NRP (OPERATING) LLC, as sole member    
 
               
 
      By:   /s/ Dwight Dunlap    
 
               
 
      Name:   Dwight L. Dunlap    
 
      Title:   Chief Financial Officer    
 
                    WILLIAMSON TRANSPORT, LLC    
 
                    By:   NRP (OPERATING) LLC, as sole member    
 
               
 
      By:   /s/ Dwight Dunlap    
 
               
 
      Name:   Dwight L. Dunlap    
 
      Title:   Chief Financial Officer    
 
                    LITTLE RIVER TRANSPORT, LLC    
 
                    By:   NRP (OPERATING) LLC, as sole member    
 
               
 
      By:   /s/ Dwight Dunlap    
 
               
 
      Name:   Dwight L. Dunlap    
 
      Title:   Chief Financial Officer    
 
                    RIVERVISTA MINING, LLC    
 
                    By:   NRP (OPERATING) LLC, as sole member    
 
               
 
      By:   /s/ Dwight Dunlap    
 
               
 
      Name:   Dwight L. Dunlap    
 
      Title:   Chief Financial Officer    

[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                      DEEPWATER TRANSPORTATION, LLC    
 
                    By:   NRP (OPERATING) LLC, as sole member    
 
               
 
      By:   /s/ Dwight Dunlap    
 
               
 
      Name:   Dwight L. Dunlap    
 
      Title:   Chief Financial Officer    
 
                    CITIBANK, N.A.,
a national banking association    
 
                    By   /s/ Shannon A. Sweeney                       Name:  
Shannon A. Sweeney         Title:   Vice President    
 
                    WELLS FARGO BANK, NATIONAL ASSOCIATION    
 
                    By   /s/ Jonathon R. Richardson                       Name:
  Jonathon R. Richardson         Title:   Senior Vice President    
 
                    BANK OF MONTREAL    
 
                    By   /s/ John M. Cook                       Name:   John M.
Cook         Title:   Director    
 
                    BNP PARIBAS    
 
                    By   /s/ Greg Smothers                       Name:   Greg
Smothers         Title:   Director    
 
                    By   /s/ Matthew A. Turner                       Name:  
Matthew A. Turner         Title:   Vice President    

[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                      BRANCH BANKING AND TRUST COMPANY    
 
                    By   /s/ Preston W. Bergen                       Name:  
Preston W. Bergen         Title:   Senior Vice President    
 
                    THE HUNTINGTON NATIONAL BANK    
 
                    By   /s/ W. Christopher Kohler                       Name:  
W. Christopher Kohler         Title:   Vice President    
 
                    COMERICA BANK    
 
                    By   /s/ Paul Edmonds                       Name:   Paul
Edmonds         Title:   Vice President    
 
                    COMPASS BANK    
 
                    By   /s/ Ann Van Wagener                       Name:   Ann
Van Wagener         Title:   Vice President    
 
                    ROYAL BANK OF CANADA    
 
                    By   /s/ Don J. McKinnerney                       Name:  
Don J. McKinnerney         Title:   Authorized Signatory    

[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                      AMEGY BANK NATIONAL ASSOCIATION    
 
                    By   /s/ Reid Springmeyer                       Name:   Reid
Springmeyer         Title:   Assistant Vice President    

[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.14
SUBSIDIARIES

                                      percentage of                 total    
jurisdiction of       class of llc   membership name of subsidiary  
organization   name of owner   interest   interests
WPP LLC
  Delaware   NRP (Operating) LLC   Sole member     100 %
WBRD LLC
  Delaware   NRP (Operating) LLC   Sole member     100 %
ACIN LLC
  Delaware   NRP (Operating) LLC   Sole member     100 %
HOD LLC
  Delaware   NRP (Operating) LLC   Sole member     100 %
SHEPARD BOONE COAL COMPANY LLC
  Delaware   NRP (Operating) LLC   Sole member     100 %
GATLING MINERAL, LLC
  Delaware   NRP (Operating) LLC   Sole member     100 %
INDEPENDENCE LAND COMPANY, LLC
  Delaware   NRP (Operating) LLC   Sole member     100 %
WILLIAMSON TRANSPORT, LLC
  Delaware   NRP (Operating) LLC   Sole member     100 %
LITTLE RIVER TRANSPORT, LLC
  Delaware   NRP (Operating) LLC   Sole member     100 %
RIVERVISTA MINING, LLC
  Delaware   NRP (Operating) LLC   Sole member     100 %
DEEPWATER TRANSPORTATION, LLC
  Delaware   NRP (Operating) LLC   Sole member     100 %

Schedule 3.14 - Page 1